Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s preliminary amendment of 27 October 2021, in which claims 1, 5, 19-28, have been amended, claims 2-4, 6-18, 29 have been cancelled, and new claims 30-46 have been added, is acknowledged.
Claims 1, 5, 19-28, 30-46 are pending in the instant application.
Claims 5, 22-24, 27, 28, 30, 33-42, 44-46 are withdrawn as being drawn to a nonelected invention or to a nonelected species. 
Claims 1, 19-21, 25, 26, 31-32, 43 are being examined on their merits herein.
Priority
The instant application is a National Stage entry of International Application No. PCT/US2017/045582, filed on 4 August 2017, which claims priority from U.S. Provisional Patent Application No. 62/371061, filed on 4 August 2016 and from U.S. Provisional Patent Application No. 62/489265, filed on 24 April 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 May 2022 is acknowledged and considered.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 19-26, 30-32, 43, drawn to a method for treating obesity or for treating diabetes in a patient in need of such treatment, comprising administering to the patient a therapeutically effective amount of a SWELL1 inhibitor or modulator to the patient, in the reply filed on 27 May 2022, is acknowledged. Claims 5, 27, 28, 33-42, 44-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Applicants’ election without traverse of type 2 diabetes as the species of a disease to be treated, and the election of compound below (name DCPIB, Specification, page 10, lines 8-12)

    PNG
    media_image1.png
    115
    238
    media_image1.png
    Greyscale

as the species of a compound of formula (I) as SWELL1 inhibitor or modulator to be administered in the method, for initial examination, in the reply filed on 27 May 2022, is acknowledged. Claims 1, 19-21, 25, 26, 31-32, 43 read on the elected species. Claims 22, 23, 24, 30 are withdrawn, as being drawn to a non-elected species.
Compound DCPIB (elected species above) is a compound of formula (I) 

    PNG
    media_image2.png
    159
    286
    media_image2.png
    Greyscale
for which the following definitions apply: R1a is 5-membered cycloalkyl; R3a is n-butyl (C4 alkyl); X1a = X1b = Cl; R2a is hydrogen.
Since the election was made without traverse, the restriction requirement is herein maintained and is made FINAL.
Claims 1, 19-21, 25, 26, 31-32, 43 are examined to the extent they read on the elected species, type 2 diabetes as the disease to be treated and DCPIB as the SWELL1 inhibitor or modulator to be administered in the method of treatment, and the following rejections and objections are made below.
Claim Objection
Claims 5, 22-24, 27, 28, 30, 33-42, 44-46, while currently withdrawn, are objected to because of the following informality: they are presented in a non-compliant form. Specifically, the status identifier for claims 5, 22-24, 27, 28, 30, 33-42, 44-46 should read "(Withdrawn)" until such time as examiner rejoins the claims for examination. Appropriate correction is required. See MPEP 714(C).
Claim 32 is objected to because it reads “The method of claim 31, which is for treating type 2 diabetes”. The examiner understands the claim, however, type 2 diabetes (even though is a subtype of diabetes) is not listed in claim 31; thus claim 32 should recite “wherein diabetes is type 2 diabetes”, thus clarifying the relationship between genus (claim 31) and species (claim 32). Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 25, 26, 31-32, 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for a method of treating diabetes or obesity in a patient in need thereof with any SWELL1 inhibitor or modulator as recited by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir.1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not experimentation’” (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of the invention; (2) the breath of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
 (1) The nature of the invention and (2) the breadth of the claims:
Claims 1, 25, 26, 31-32, 43 are directed to a method of treating diabetes or obesity comprising administering to a patient in need thereof a therapeutically effective amount of a SWELL1 inhibitor or modulator. Claim 31 recites diabetes, claim 32 recites type 2 diabetes as the disease to be treated. Thus, claims 1, 25, 26, 31-32, 43, together with the specification, imply that any SWELL1 inhibitor or modulator can treat diabetes, or type 2 diabetes, or can treat obesity in a patient in need thereof. 
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
There is a level of uncertainty in determining which compounds of the claimed broad genus of inhibitors or modulator of SWELL1 will have therapeutic utility in the treatment of diabetes/type 2 diabetes or obesity. 
Figueroa et al. (Channels 2022, 16 (1), 27-36, cited in PTO-892) explain that LRRC8A, also known as SWELL1, is an essential subunit of the VRAC complex (page 27, right column, first paragraph). Figueroa teaches (page 28, left column, first two paragraphs) that VRAC is a novel therapeutic target for disease such as stroke and other diseases associated with neuronal excitotoxicity, or for type 2 diabetes. 
Figueroa teaches (page 28, left column, second paragraph) that critically evaluating the therapeutic potential and safety of targeting VRAC for treating stroke, diabetes, and other diseases will require potent and selective channel modulators with suitable metabolic and pharmacokinetic profiles to enable channel modulation in vivo. Figueroa further teaches that the current molecular pharmacology of VRAC falls far short of this requirement, consisting mostly of weak and nonspecific chloride channel blockers that have myriad off-target activities. 
Figueroa teaches (page 28, left column, last paragraph, right column, first two paragraphs) that many of the inhibitors that have been used to study VRAC function inhibit VRAC with IC50s in the single to 100s of micromolar range, but have off-target effects on numerous other transport pathways. Figueroa teaches that the most potent and specific inhibitor of VRAC known to date is the ethacrynic-acid derivative DCPIB (4-(2-butyl-6,7-dichlor-2-cyclopentylindan-1-on-5-yl)oxybutyric acid), which has been shown to inhibit VRAC in numerous cell types, including HEK293 cells, HELA cells, HCT116 cells, calf bovine pulmonary artery endothelial cells, mouse astrocytes, Xenopus oocytes, Guinea-pig atrial cardiomyocytes, and rat pancreatic beta cells, in a voltage-independent, fully reversible manner with an IC50 in the range of 2–5 μM. 
Figueroa teaches that DCPIB is preferred over other VRAC inhibitors due to its specificity toward VRAC over other Cl− channels such as CFTR, CaCCs, CLCs, Maxi-Cl, and PAC. (page 28, right column, second paragraph). 
Figueroa teaches that DCPIB was initially described as a VRAC inhibitor 20 years ago and is still the best-in-class inhibitor to date, even with its myriad of off-targets. (page 33, left column, last paragraph, right column, first paragraph).
Figueroa teaches that many of the VRAC inhibitors are not potent or selective enough for evaluating the druggability and therapeutic potential of VRAC for treating diseases. (page 29, left column, first paragraph).
It follows, based on the teachings of Figueroa, that not any SWELL1 (LRRC8A) inhibitor or modulator can be used in the treatment of diseases that would benefit from inhibition of SWELL1, but rather only those SWELL1 inhibitors/modulators which show selectivity, lack undesirable side effects, and which have the suitable pharmacological characteristics that can translate into efficacy in vivo. Further, based on the teachings of Figueroa, each SWELL1 inhibitor or modulator has to be tested in relevant animal models of disease in order to evaluate its efficacy/therapeutic potential in treatment of a SWELL1 associated disease, such as, for example, type 2 diabetes.
(5) The relative skill of those in the art:
The level of skill in the art is that of the authors of the references cited to support the examiner’s position (MDs, PhDs, or those with advanced degrees and the requisite experience in drug discovery research).
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
 	A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the claimed method is effective for the treatment of diabetes or obesity in a patient in need thereof with any SWELL1 inhibitor, as claimed. 
  	The specification has provided guidance (Example 1) for SWELL1 being a regulator of adipocyte size, insulin signaling and glucose homeostasis and SWELL1 being linked to 25adipocyte insulin signaling and growth; a model is proposed in which SWELLI activates in response to adipocyte expansion, and tunes insulin-mediated activation of growth and glucose import pathways. The Specification provides guidance for SWELL1 being a required component of a 30volume-sensitive ion channel complex that is activated in the setting of obesity and positively regulates adipocyte lipid content and glucose uptake via GRB2-mediated modulation of insulin- 32 WO 2018/027175PCT/US2017/045582PI3K-AKT2 signaling. 
	The Specification has provided guidance (Example 2, page 33) for SWELL1 being a glucose sensor required for P-cell excitability and insulin 5secretion.
However, the specification provides no data for treatment of type 2 diabetes or obesity with any chemical compound, and does not provide enablement for the treatment of diabetes or obesity in a patient in need thereof with the broadly claimed genus of SWELL1 inhibitors or modulators.
 (8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, and the high unpredictability in the art as evidenced by Figueroa, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in scope with claims 1, 25, 26, 31-32, 43.

 	Claims 1, 19-21, 25, 26, 31-32, 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2163. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
Claims 1, 19-21 are directed to a method of treating diabetes or obesity with a SWELL1 inhibitor or modulator such as DCPIB. Thus, claims 1, 19-21, and dependent claims 25, 26, 31-32, 43, taken together with the specification, imply that a SWELL1 inhibitor such as DCPIB can treat diabetes/type 2 diabetes or obesity. 
There is a level of uncertainty in determining whether a SWELL1 inhibitor/modulator such as DCPIB has therapeutic utility in treating a SWELL1 associated disease such as diabetes or obesity. 
It is noted that the relevance of SWELL1 inhibition in the treatment of obesity and diabetes appears far from clear. 
Xie et al. (Channels 2017, 11 (6), 673-677, cited in IDS) and Kang et al. (Nature Communications 2018, 9 (367), p. 1-13, cited in IDS) teach that the combination of adipose and liver SWELL1 knock-down in obese mice exacerbates glucose tolerance and insulin sensitivity (Xie, Abstract; page 674, left column, line 21-page 675, left column, line 7; Kang Abstract, page 9, left column, last line, paragraph 1).
Figueroa et al. (Channels 2022, 16 (1), 27-36, cited in PTO-892) teach (page 28, left column, second paragraph) that critically evaluating the therapeutic potential and safety of targeting VRAC (or SWELL1 as an essential subunit of the VRAC complex (page 27, right column, first paragraph)) for treating stroke, diabetes, and other diseases will require potent and selective channel modulators with suitable metabolic and pharmacokinetic profiles to enable channel modulation in vivo. Figueroa further teaches that the current molecular pharmacology of VRAC falls far short of this requirement, consisting mostly of weak and nonspecific chloride channel blockers that have myriad off-target activities. 
It follows, based on the teachings of Figueroa, that a SWELL1 inhibitor or modulator such as DCPIB has to be tested in relevant animal models of disease in order to evaluate its efficacy/therapeutic potential in treatment of a SWELL1 associated disease, such as, for example, diabetes.
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicants have claimed a method of treating diabetes or obesity with a SWELL1 inhibitor or modulator such as for example DCPIB. 
The specification has stated (page 2, last paragraph- page 3) that SWELL1 knock-down in obese mice exacerbates insulin resistance; application of the selective SWELLI inhibitor DCPIB to cultured adipocytes induced a compensatory increase in SWELL1 protein expression. 1PCT/US2017/045582When administered to mice raised on a high-fat diet, DCPIB normalized glucose tolerance associated with obesity. These findings provide an in vivo proof of concept that DCPIB (and other SWELL1 inhibitors, e.g., small molecule SWELL1 inhibitors) can induce a compensatory increase in SWELL1 expression, which can positively modulate insulin sensitivity in the context 5of Type 2 diabetes. 
However, the Specification provides absolutely no data for treatment of type 2 diabetes or obesity with any chemical compound/SWELL1 inhibitor/modulator, and does not provide any data for treating type 2 diabetes with DCPIB. The Specification provides no evidence in the form of data or reference to established knowledge to support the statement on pages 2-3.  
Considering the state of the art and the high unpredictability in the art, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 1, 19-21, 25, 26, 31-32, 43.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ryazanov et al. (WO 2013/102207, cited in IDS).
Ryazanov teaches a method of treating obesity (Fig. 59, Fig. 63, Fig. 64, Fig. 65, Fig. 66, Fig. 67, Fig. 69) in a patient in need thereof (obese mice), comprising administering to the patient tamoxifen or clomiphene. Ryazanov teaches that each of tamoxifen and clomiphene is effective to induce weight loss in obese mice: treatment with tamoxifen or clomiphene in water or feed resulted in a significant reduction in body weight in comparison to controls. Fig. 63-66.
Thus, a method of treating obesity with tamoxifen or clomiphene is anticipated by Ryazanov.
Even though Ryazanov does not specifically teach that tamoxifen or clomiphene are inhibitors/modulators of SWELL1, inhibiting or modulating SWELL1 is an inherent property of tamoxifene or clomiphene. In the instant case, inhibiting/modulating SWELL1 is inherently associated with treatment of obesity by administering tamoxifene or clomiphene. Therefore, practicing the method of Ryazanov would inherently practice the method herein claimed.
Since Ryazanov teaches administration of the very same active agent, namely tamoxifen or clomiphene, to the very same patient population, patients suffering from obesity, to treat said patients, said active agent, upon administration, will inherently elicit the same effect on SWELL1.

Claims 1, 19, 31, 32 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cullinan et al. (US 5,567,713 of 22 October 1996, cited in PTO-892).
Cullinan teaches a method of reducing blood glucose levels in obese diabetic mice (Table 1, first compound listed) comprising administering tamoxifen. Cullinan teaches (column 2, lines 8-12) that the compounds of the invention are effective at lowering blood glucose levels in mammals and are useful for treating diabetes, including type 2 diabetes (column 1, lines 41-44), as in instant claims 31, 32.
Thus, a method of treating type 2 diabetes with tamoxifen is anticipated by Cullinan.
Even though Cullinan does not specifically teach that tamoxifen is an inhibitor/modulator of SWELL1, inhibiting or modulating SWELL1 is an inherent property of tamoxifene. In the instant case, inhibiting/modulating SWELL1 is inherently associated with treatment of diabetes by administering tamoxifene. Therefore, practicing the method of Cullinan would inherently practice the method herein claimed.
Since Cullinan teaches administration of the very same active agent, namely tamoxifen, to the very same patient population, patients suffering from diabetes, to treat said patients, said active agent, upon administration, will inherently elicit the same effect on SWELL1.

Claims 1, 19, 31, 32 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by van As (US2009/0099265, cited in PTO-892).
Van As teaches a method of treating type 2 diabetes in a subject in need thereof comprising administering to the subject trans-clomiphene [0042], which is inherently present in clomiphene. 
Van As teaches a method of treating obesity as a symptom of metabolic syndrome (claim 4) comprising administering to a subject suffering from metabolic syndrome trans-clomiphene, which is inherently present in clomiphene. 
Thus, a method of treating type 2 diabetes or obesity with clomiphene is anticipated by van AS.
Even though van As does not specifically teach that clomiphene is an inhibitor/modulator of SWELL1, inhibiting or modulating SWELL1 is an inherent property of clomiphene. In the instant case, inhibiting/modulating SWELL1 is inherently associated with treatment of type 2 diabetes by administering clomiphene. Therefore, practicing the method of van As would inherently practice the method herein claimed.
Since van As teaches administration of the very same active agent, namely tamoxifen, to the very same patient population, patients suffering from type 2 diabetes or obesity, to treat said patients, said active agent, upon administration, will inherently elicit the same effect on SWELL1.

Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 19-21, 25, 26, 31-32, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (European Journal of Pharmacology 2004, 489, 13-19, cited in IDS), in view of Jentsch et al. (US 2015/0253303, cited in IDS).
Best (European Journal of Pharmacology 2004, 489, 13-19) teaches that DCPIB

    PNG
    media_image3.png
    134
    159
    media_image3.png
    Greyscale
(structure Figure 1B), which is the instant elected species, is a potent and selective inhibitor of volume-sensitive anion channel (VSAC) or volume-regulated anion channel (VRAC) (page 14, left column, second paragraph) in rat pancreaticcells (Figure 2; page 14, last paragraph, page 15, first paragraph; page 17, right column, last paragraph, lines 9-11).
Best teaches that DCPIB inhibits VSAC in rat pancreatic cells under whole-cell conditions (Figure 2), and DCPIB inhibits glucose-stimulated VSAC activity in intact cells (Figure 3).
Best teaches that DCPIB suppressed glucose-induced electrical activity in cells (Figure 5, 6) and the suppression of electrical activity by DCPIB was associated with a marked inhibition of glucose-stimulated insulin release from intact islets (Abstract). Best teaches that the release of insulin in the presence of 16 mM glucose was inhibited in a concentration-dependent manner by DCPIB (page 17, right column, second paragraph, Figure 8).
Best does not teach a method of treating type 2 diabetes with SWELL1 inhibitor or modulator DCPIB, as in the instant claims.
Best does not teach that administration of DCPIB upregulates the expression of SWELL1, as in instant claims 25, 26, or alter the expression of LRRC8b protein associated with SWELL1, as in instant claim 43.

Jentsch et al. (US 2015/0253303) teaches [0096] that there is experimental support for a role of VRAC in the electrical activity of pancreatic islet cells. Jentsch teaches that recent studies have proposed that beta cells are equipped with a volume-regulated anion channel (VRAC) that is activated by glucose concentrations within the range effective in modulating insulin release. 
Jentsch teaches [0096] that VRAC modulators could be developed that modulate insulin release, providing medicinal candidate compounds for administration in diabetes therapy.
Jentsch teaches [0144] that LRRC8A (SWELL1) is an indispensable component of VRAC and is crucial for VRAC activation.
Jentsch teaches (Abstract) that VRAC modulators interact with one or more of LRRC8A, LRRC8B, LRRC8C, LRRC8D, LRRC8E and protein complexes thereof.

It would have been obvious for a person of ordinary skill in the art to combine the teachings of Best and Jentsch to arrive at the instantly claimed invention. The person of ordinary skill in the art would have been motivated to use the instant elected species DCPIB to treat diabetes, because Best teaches DCPIB is a small molecule VRAC/VSAC inhibitor in pancreatic -cells, Best teaches that DCPIB suppressed glucose-induced electrical activity in -cells and the suppression of electrical activity by DCPIB was associated with a marked inhibition of glucose-stimulated insulin release from intact islets, and Jentsch teaches that VRAC modulators could be developed that modulate insulin release, providing medicinal candidate compounds for administration in diabetes therapy. Thus, the person of ordinary skill in the art would have administered DCPIB to a patient suffering from diabetes, with the expectation of achieving therapeutic effect.
Further, with regards to claims 25, 26, 43, the person of ordinary skill in the art would have been motivated to evaluate the effect of DCPIB on the expression of SWELL1 (LRRC8A) or a SWELL1 associated protein, because Jentsch teaches that LRRC8A (SWELL1) is an indispensable component of VRAC and is crucial for VRAC activation, and Jentsch also teaches that VRAC modulators interact with one or more of LRRC8A, LRRC8B, LRRC8C, LRRC8D, LRRC8E and protein complexes thereof. Thus, the person of ordinary skill in the art would have administered DCPIB, known to be a VRAC inhibitor in pancreatic -cells, to treat diabetes, with the expectation that said VRAC inhibitor upregulates the expression of SWELL1 and alters the expression of a SWELL1 associated protein, such as LRRC8B, LRRC8C, LRRC8D or LRRC8E. 
As such, claims 1, 19-21, 25, 26, 31-32, 43 are rejected as prima facie obvious.

Conclusion
Claims 1, 19-21, 25, 26, 31-32, 43 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627